DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 5, 2020, May 20, 2021, and October 18, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the magnetic disk" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.  A magnetic disk had not been previously recited.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10-13,  and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coglitore et al. (US# 10,291,735).

Regarding claim 1, Coglitore et al. teaches a method for downloading resources, applied to a peer-to-peer (P2P) network, comprising: initiating a downloading task according to a downloading request from a resource requester (recently requested content); acquiring data of the downloading task and writing the data of the downloading task to a memory (download and cache specified content); and reading the data from the memory and providing the data to the resource requester (presented under a user’s direction) [col. 2, lines 34-44; p2p network col. 9, lines 10-15].

Regarding claim 10, Coglitore et al. teaches, wherein the acquiring data of the downloading task and writing the data of the downloading task to a memory comprises:
initially allocating one or a plurality of fixed-sized memory blocks to the downloading task, and writing the data of the downloading task to the memory through recycling of the memory block(s) [col. 7, lines 56-59; storage in data blocks of desktop or server; blocks may be cleared of data (recycled)].


initially allocating one or a plurality of fixed-sized memory blocks to the downloading task [col. 7, lines 56-59; storage in data blocks of desktop or server; blocks may be cleared of data (recycled)];
writing the data of the downloading task to the memory block(s) upon receipt of the data; when the memory block(s) is/are full, releasing part or all of the memory block(s) for use by subsequent data received; and repeating such an operation until the downloading task is completed [col. 7, lines 56-59; storage in data blocks of desktop or server; blocks may be cleared of data (recycled); initial storage threshold may be adjusted (more space made available) col.7 , lines 7-15].

Regarding claim 12, Coglitore et al. teaches wherein, after the data in the memory is written to the magnetic disk, a memory block occupied by the data in the memory is released [col. 9, lines 10-17; data may be copied and deleted, as is well known in the art for disk drives]. 

Regarding claim 13, Coglitore et al. teaches, wherein, after the data is read from the memory and provided to the resource requester, a memory block occupied by the data in the memory is released [col. 9, lines 10-17; data may be copied and deleted, as is well known in the art for disk drives].

Regarding claim 16, Coglitore et al. teaches a device for downloading resources, applied to a peer to peer (P2P) network, comprising: an initiating module for initiating a downloading task according to a downloading request from a resource requester; an acquisition module for acquiring data of the downloading task; a memory module for writing the data of the downloading task to a memory; and a providing module for reading the data from the memory and providing the data to the resource .

Allowable Subject Matter
Claims 2-9 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jin and Grube teach related peer-to-peer downloading systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/BRIAN R PEUGH/               Primary Examiner, Art Unit 2133